Name: The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on liaison officers (SCH/Com-ex (99) 7 rev. 2)
 Type: Decision
 Subject Matter: executive power and public service;  information and information processing;  taxation;  cooperation policy;  politics and public safety
 Date Published: 2000-09-22

 Avis juridique important|41999D0007The Schengen acquis - Decision of the Executive Committee of 28 April 1999 on liaison officers (SCH/Com-ex (99) 7 rev. 2) Official Journal L 239 , 22/09/2000 P. 0411 - 0416DECISION OF THE EXECUTIVE COMMITTEEof 28 April 1999on liaison officers(SCH/Com-ex (99)7 Rev. 2)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 7 and 47 of the abovementioned Convention,Taking account of its Declaration of 16 September 1998 (Doc. SCH/Com-ex (98) Decl. 2 Rev.);HAS DECIDED AS FOLLOWS:1. The plan for the reciprocal secondment of liaison officers to advise and assist in the performance of tasks of security and checking at the external borders (Doc. SCH/I-Front (98)170 Rev. 5) is hereby approved.2. It is recommended that the States Parties second liaison officers to the locations of their choice included in the list in Doc. SCH/I-Front (99)9 Rev. 3 forthwith and that, where appropriate, the bilateral agreements still required be concluded. This indicative list is not binding and shall be updated in line with the situation as it develops.Luxembourg, 28 April 1999.The ChairmanC. H. SchapperRECIPROCAL SECONDMENT OF LIAISON OFFICERS TO ADVISE AND ASSIST IN THE PERFORMANCE OF TASKS OF SECURITY AND CHECKING AT THE EXTERNAL BORDERSSCH/I-Front (98)170 Rev. 5At its meeting on 16 September 1998, the Executive Committee adopted Declaration SCH/Com-ex (98) Decl. 2 Rev. 2 entrusting the Central Group with the task of examining whether advice and assistance by employees of one of the Contracting Parties whilst checks were being carried out at the external borders of the other contracting Party could improve border security.Following thorough discussion of the possibilities for advice and assistance by liaison officers seconded to the external borders at its meeting on 28 September 1998, the Subgroup on frontiers decided unreservedly that this was the case.To fulfil the remaining part of the mandate from the Executive Committee, the Subgroup hereby submits the following plan for the reciprocal secondment of liaison officers to advise and assist in the performance of tasks of security and checking at the external borders.1. GENERAL1.1. Legal frameworkThe secondment and activities of liaison officers shall be governed by Article 47(1)(2) and (3) of the Schengen Convention and Article 7, third sentence of the Schengen Convention.These provisions allow liaison officers to be seconded permanently or temporarily with the aim of furthering and accelerating cooperation between the Contracting Parties. This also applies expressly to mutual assistance between the cross-border authorities at the external borders.Furthermore, this secondment at operational level will always be based on the bilateral agreements between the Partner States which may, if necessary, be supplemented by more specific arrangements between the relevant administrative authorities. Arrangements that derogate from the following rules may thus be made bilaterally between the States exchanging liaison officers. However, the conclusion of bilateral agreements shall not in any way impede mutual consultation and notification.1.2. Areas of operationThe liaison officers may be posted to executive border police agencies working at the maritime and land borders and corresponding airports, as well as the coast guard. They shall advise and support the regular members of the executive agencies of the Schengen States in the surveillance and checking measures at the external Schengen borders at their request and in agreement with the host authority and in accordance with their instructions. In so doing they may observe and gather evidence to establish a presumption relation to illegal immigration and cross-border crime. They should not, however, carry out any tasks relating to the sovereignty of States. These officers must be posted principally on border crossing points and stretches of the border which are of particular interest in terms of illegal immigration into the Schengen area.The liaison officers' activities shall be without prejudice to the sovereignty of the assisted State; its domestic law and administrative regulations should not be affected by the performance of their tasks.The liaison officers' tasks listed below by way of example shall be performed solely in the context of providing advice and support to the host State's authorities responsible for border police duties.In each case the tasks shall be fulfilled:- in accordance with national law,- in strict compliance with the specific regulations contained in the various bilateral agreements which may, if necessary, be supplemented by more specific arrangements,and- in agreement with the host State authorities and in accordance with their instructions.These tasks may include:Information exchange- regular collection and exchange of information on specific cases,- forging of links between competent authorities, in particular pursuant to Articles 39 and 46 of the Schengen Convention,- informing the authorities in the host State on matters regarding entry and exit in relation to the State of origin of the seconded officers.Advice and assistance to the officers of the host State- advice and assistance to the host State's officers in:- interviewing travellers and- verifying the authenticity of documents issued by the State of origin of the seconded officers.- advice and assistance to the host State's officers in border police follo-wups, such as:- making reports,- recording statements,- conducting interviews,- compiling statistics.- advice and assistance to the host State's officers in:- evaluating documents about which the liaison officers are knowledgeable,- planning border surveillance measures,- the evaluation of border police operations.- advice and assistance to the host State's officers in updating the situation report,- accompanying the host State's officers carrying out border patrols.Moreover, the following tasks may also be performed at airports and maritime ports:- advice/information to authorities for repatriation measures by the State of origin of the seconded officers bearing in mind existing readmission agreements,- advice to contact persons for travellers or carriers of the State of origin of the seconded officers.1.3. Profile of liaison officersThe officers to be seconded must also be suitable in professional and personal terms for possible long-term foreign assignments. They must have cross-border experience. Where possible, they should have a thorough knowledge of the host country's language and at least master the working language mostly used at the assignment location.In principle, the secondment of highly professionally qualified officers is to be given preference.1.4. LogisticsThe host State shall provide the seconding State with logistical support with due regard for the sovereignty of both States and pursuant to the relevant bilateral agreement.- The liaison officers should, in as far as local conditions so permit, be provided with their own office by the host authority or at least be able to share an office. The liaison officer should be able to share all logistical facilities in the host authority.- The liaison officer's accommodation shall be paid for by the seconding State. The host State must assist in obtaining accommodation.- The official involvement of liaison officers in the host State (embassy of the seconding State or Ministry/authorities of the host State) shall be defined in the bilateral agreements.- Medical treatment:The seconding State shall ensure that sufficient health insurance cover is available in the host State for the liaison officer in case of illness. Supplementary insurance should be taken out if necessary.2. ASSIGNMENT LOCATIONSThe selection of locations recommended to the Schengen States for the deployment of liaison officers shall be laid down separately by the Subgroup on frontiers. This indicative list will not be in any way binding and will be updated in line with the evolving situation.3. EVALUATION/FOLLOW-UPThe Schengen States will exchange their experiences on the secondment of liaison officers where necessary in the Subgroup on frontiers(1).(1) After Schengen has been integrated into the European Union, the work of the Subgroup on frontiers will be continued in the Council body competent for matters relating to external borders.(Reciprocal secondment of liaison officers to advise and assist in the performance of tasks of security and checking at the external borders)SCH/I-Front (99)9 Rev. 3Indicative list of locations currently recommended to the Schengen States for the secondment of liaison officersBelow is a list of the locations which the Subgroup on frontiers currently recommends to the Schengen States for the secondment of liaison officers.This indicative list is not in any way binding and will be updated by the Subgroup on frontiers in line with the current situation(1).1. Belgium- Brussels (Zaventem airport)2. Germany- Frankfurt/Main airport- Munich (Franz-Joseph-StrauÃ  airport)- Frankfurt/Oder (land border with Poland)- Ludwigsdorf (land border with Poland)- Zinnwald (land border with the Czech Republic)- Waidhaus (land border with the Czech Republic)- Hamburg (port)3. France- Marseille (port)- Paris (Charles de Gaulle airport)4. Greece- Athens (airport)- Thessaloniki (airport)- Kakabia (land border with Albania)- Kastanies (land border with Turkey)- Samos- Corfu5. Italy- Rome - Fiumicino (airport)- Brindisi (maritime border)- Trapani- Trieste (land border with Slovenia)- Milan (Malpensa airport)6. The Netherlands- Amsterdam (Schiphol Airport)7. Austria- Vienna-Schwechat (airport)- Nickelsdorf motorway (land border with Hungary)- Spielfeld (land border with Slovenia)- Berg (land border with the Slovakia)- Drasenhofen (land border with the Czech Republic)8. Spain- Algeciras (porto)- Madrid (Barajas airport)(1) After Schengen has been integrated into the European Union, the work of the Subgroup on frontiers will be continued in the Council body responsible for matters relating to external borders.